DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.

Response to Amendment
Due to applicant’s amendment filed on November 11, 2021, claims 1 and 11 have been amended, claims 2-10 were previously presented. 
	Therefore, claims 1-11 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a circumferential groove arranged in the lid” as in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a circumferential projection 221” (see [0029]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should 

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Feurer et al. (US 20130056479 – art of record; hereinafter Feurer) in view of Hunter (US 7057527 – art of record; hereinafter Hunter).
Regarding claim 1, Feurer teaches an insulated transport container embodiment (10; as shown in Figs. 1-2; for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (12) and a lid (14), wherein the receptacle has an outer upper rim portion (i.e. the lower horizontal surface denoted by the dark line in annotated Feurer Figs. 1 and 1a below), an inner upper rim portion (26) and a middle upper rim portion (i.e. in the form of circumferential step 30 in annotated Feurer Figs. 1 and 1a below) disposed between an outer upper edge portion and an inner upper edge portion (see annotated Feurer Figs. 1 and 1a below), and wherein at least one corner of the outer upper rim portion comprises an access portion (42), and wherein the middle upper rim portion comprises a circumferential projection (Feurer [0016-0019]).

    PNG
    media_image1.png
    918
    1313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    662
    media_image2.png
    Greyscale

Thus, Feurer fails to teach the insulating material to being a vacuum insulation material.
	Hunter is in the same field of endeavor as the claimed invention and Feurer, which is an insulated transport container (i.e. a portable cooler). Hunter teaches an insulated container embodiment (10; as shown in Figs. 1-5; for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container is specifically a vacuum insulated transport container that comprises a receptacle (12) having a plurality of vacuum insulation panels (16; hereinafter VIP) enclosed therein and a lid (14) also having a plurality of VIP (16) enclosed therein (see Hunter Fig. 3), wherein the receptacle has an outer upper rim portion, an inner rim portion and a middle upper rim portion disposed between an outer upper edge portion and an inner upper edge portion (Hunter Col. 2 Ln. 57 – Col. 4 Ln. 31).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insulating material (of Feurer) which is primarily expanded polypropylene foam EPP to be a vacuum insulated material that is encased in hard-plastic (as taught by Hunter) to provide the overall transport container with excellent thermal properties for isolating the thermal environment within the container. By encasing fragile vacuum insulation panels in foam, and encasing the foam-encased vacuum panels in a hard shell, vacuum insulation panels can be used even in the relatively harsh application of a shipping container (see Hunter Col. 4 Ln. 14-22). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II) 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encase the insulating material (of Feurer) with a barrier film and then evacuated the remaining air (as taught by Hunter) to enhance the insulative See MPEP §2144.07
Regarding claim 2, modified Feurer as above further teaches wherein the access portion is disposed at each corner on two adjacent side walls (see Feurer annotated Fig. 1 above).
Regarding claim 3, modified Feurer as above further teaches wherein the access portion comprises a first end portion, a second end portion and a middle portion disposed between said first end portion and said second end portion (see Feurer annotated Fig. 1 above).
Regarding claim 4, modified Feurer as above further teaches  wherein the first end portion, the second end portion and the middle portion have a shape corresponding in width to the width of the outer upper rim portion (see Feurer annotated Fig. 1 above).
Regarding claim 5, modified Feurer as above further teaches wherein the first end portion and the middle portion as well as the second end portion and the middle portion are each arranged at an angle to each other (see Feurer annotated Fig. 1 above).
Regarding claim 6, modified Feurer as above further teaches wherein the length of the first end portion and the second end portion is shorter than the length of the middle portion (see Feurer annotated Fig. 1 above).
Regarding claim 7, modified Feurer as above further teaches all the structural limitations as set forth in claims 1-3 (respectively), except for wherein a length of the first end portion and the second end portion is more than 1 cm and a length of the middle portion is more than 3 cm.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the length of the first end portion and the second portion (of Feurer) to be more than 1 cm and the length of the middle portion (of Feurer) See MPEP §2144.04(IV)(A)
Regarding claim 8, modified Feurer as above further teaches wherein the lid comprises an upper rim part, a lower rim part and an outer rim part, wherein an outer edge of the lower rim part is formed to lie in one plane (see Feurer annotated Fig. 1 above).
Regarding claim 9, modified Feurer as above further teaches wherein the receptacle and the lid comprise an outer surface made of expanded polypropylene foam EPP (Feurer [0017]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1-3 above) and further in view of Deka (US 8875934 – art of record; hereinafter Deka).
Regarding claim 10, modified Feurer as above further teaches all the structural limitations as set forth in claims 1-3 (respectively), except for wherein the receptacle and the lid comprise an inner surface made of a polyethylene plastic.  
	Deka is in the same field of endeavor as the claimed invention, which is a vacuum insulation transport container (i.e. a portable cooler). Deka teaches a vacuum insulation transport container embodiment (10; as shown in Figs. 1 and 3-11 - for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the vacuum insulation transport container comprises a receptacle (22) and a lid (20), wherein the receptacle has an outer upper rim portion, an inner upper rim portion and a middle upper rim portion disposed between the outer and inner upper edge portions (see Deka Fig. 4), and wherein the receptacle and the lid 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner surface of both the receptacle and the lid (of Feurer) out of polyethylene plastic (as taught by Deka) to make the interior impact resistant, corrosion resistant and allow the user to easily clean the interior of the overall container.  See MPEP §2144.07 
Regarding claim 11, modified Feurer as above further teaches wherein the middle upper rim portion (i.e. in the form a seal (90)) is configured to be inserted into a circumferential groove (92) arranged on the lid (see Deka Figs. 4-5b).

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive for the following reason(s):
Applicant argues that the applied art (in particular Feurer) fails to teach certain features of the claimed invention, specifically, “the middle upper rim portion comprises a circumferential projection.” Applicant further argues that “the circumferential step 30” (of Feurer – which is what examiner equates to the claimed middle upper rim portion) is the not the same as the claimed “middle upper rim portion comprises a circumferential projection” (see item A on Remarks pg. 5-8). Examiner respectfully disagrees with this assertion as shown in the art rejection above (specifically annotated Fig. 1a above), which clearly shows the step (30) being the middle upper rim portion and is a projection that encircles (i.e. circumferential) the entire upper edge of the receptacle; emphasis added.  Examiner will further note that the claim does not specify which orientation or direction the circumferential Thus, applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading (See MPEP §2111).  With this in mind, the prior art structure (of Feurer) discloses the claimed limitation of “the middle upper rim portion comprises a circumferential projection” as set forth in claim 1; emphasis added.
Applicant further argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the circumferential projection projects outwards such that when viewed from any side, the width of Applicant’s vacuum insulation transport container is wider at the circumferential projection than at the receptacle” see Remarks pg. 7-8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145(VI)
Additionally, it appears majority of applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP §2145(IV)
For instance, applicant argues that the claim element “Vacuum insulation” not found in prior art.” Specifically, Feurer does not teach said “vacuum insulation” (see item B on Remarks pg. 8-9). Examiner respectfully disagrees with this assertion because examiner relies on Hunter to teach the “vacuum insulation.”  Applicant is reminded of the following, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined See MPEP §2145(III)
Applicant further argues that the applied art (specifically Feurer) teaches away from the claimed invention (see item C on Remarks pg. 9-10). Examiner respectfully disagrees with this assertion because in order to teach away, a reference must actually criticize, discredit, or otherwise discourage the claimed solution, which simply does not exist in the applied art (specifically Feurer). See MPEP §2141.02(VI).   Further, "[w]e will not read into a reference as teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. DeutschlandKG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).
Lastly, applicant argues that the 103 rejection of Feurer-Hunter and further in view of Deka, does not teach the claim features of claims 10-11 (see item II on Remarks pg. 10-11).  Examiner respectfully disagrees with this assertion and applicant is reminded of the following, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP §2145(III)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736